Citation Nr: 9918389	
Decision Date: 07/02/99    Archive Date: 07/15/99

DOCKET NO.  97-14 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased rating for post-operative 
residuals of a compression fracture at C6 with osteophyte 
formation at C5-6, currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to June 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) following an April 1997 rating decision that denied a 
rating greater than 40 percent for the veteran's service-
connected neck disability.  By this same action, service 
connection was denied for liver diseased due to exposure to 
herbicides.  The veteran appealed both issues, but later 
withdrew his appeal of service connection for liver disease 
when he appeared for a hearing held in August 1997.  
Consequently, the only issue before the Board is the neck 
disability rating issue.  38 C.F.R. § 20.204(b) (1998).  In 
an October 1997 rating action, a 50 percent rating, effective 
August 17, 1990, was granted.  Therefore, the question now 
before the Board is whether a rating greater than 50 percent 
is warranted. 


FINDING OF FACT

The veteran's service-connected neck disability is manifested 
by pain, muscle spasms, radiculopathy, and loss of motion; 
however, he does not experience pronounced symptoms with only 
little intermittent relief.


CONCLUSION OF LAW

A rating greater than the currently assigned 50 percent for 
service-connected neck disability is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a 
(Diagnostic Codes 5285, 5293) (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and his representative have argued that the 
veteran's service-connected cervical spine disability has 
worsened to the point that the veteran now has marked 
limitation of motion, pain, and neurologic impairment 
affecting his upper extremities.  It is also requested that 
the veteran be afforded the benefit of the doubt.

Factual Background

When the veteran testified at a March 1991 hearing, he 
reported that he experienced neck, right shoulder, arm, and 
finger pain with movement of the neck.  He also reported left 
extremity pain, but only down to the elbow.  However, he 
indicated that he did not experience the foregoing problems 
unless his neck muscles became aggravated by overuse.  He 
also reported that, if he did not move his neck, he did not 
experience pain.  He also reported periodic upper back muscle 
spasm and numbing in his right hand.  Moreover, he reported 
having periodic right hand shaking if he tried to lift 
fifteen pounds or more, and right hand weakness.  He also 
testified that he wore a neck brace approximately fifty 
percent of the time - whenever he had increased pain with 
muscle spasms.  However, he said that he could go weeks 
without needing to wear the brace.  The veteran reported that 
his neck pain kept him awake at night approximately two or 
three nights a week.  He also reported that his injury 
prevented him from working in his chosen profession as a 
sheet metal mechanic because it involved too much lifting and 
overhead work.  He reported that he had been out of work 
since December 1984.  He said that he received Worker's 
Compensation disability because of both neck and low back 
problems.  He also testified that he ruptured a disc in his 
low back in a work-related accident.  He said that he took 
medicine on a daily basis for pain.  The medication did not 
help relieve the pain as much as it caused him to be tired.  
He also applied heat to help with the pain.  He had not 
attended physical therapy since 1987.  His physicians told 
him that the therapy was aggravating his condition.  
Additionally, he testified that he had undergone surgery for 
his cervical spine disability.

VA treatment records and examination reports dating back to 
1973, as well as private treatment records dating back to 
1976, and a February 1985 Worker's Compensation Award are 
part of the record on appeal.  Included in the foregoing 
records is a February 1984 VA examination x-ray of the 
cervical spine that reveals the C5 and C6 vertebral bodies 
were abnormal in shape, consistent with a history of past 
trauma.  They also included pre- and post-operative 
complaints, diagnoses, and/or treatment centering on the 
veteran's May 1987 right C5-C6 hemilaminectomy and May 1987 
debridement of an infected cervical wound and C5 laminectomy.

The February 1985 Worker's Compensation Award concludes that 
the veteran became permanently and totally disabled as of 
December 1984.  The Award includes the history of the 
veteran's cervical spine injury in military service as well 
as his in-service and post-service complaints, diagnoses, 
and/or treatment.  The Award also reports that a Dr. Derby, 
in an August 1983 letter and subsequent deposition testimony, 
opined that the veteran's old cervical spine injury was 
aggravated by the work he had performed for his current 
employer.  The Award also reflects the history of a low back 
injury at work and a right knee injury while playing 
basketball.

Additionally, the records include an August 1990 VA 
examination report in which the examiner noted an "ugly scar" 
on the posterior aspect of the cervical area, pain and muscle 
spasm on palpation of the para-spinous cervical muscles, and 
diminished sensation in the ulnar distribution, bilaterally.  
An April 1991 VA neurologic examiner also noted the veteran's 
complaints of chronic right arm pain.

In addition, July 1991 x-rays, November 1991 x-rays, and a 
November 1991 computerized tomography (CT) revealed loss of 
normal cervical lordosis with straightening of the spine, 
status post laminectomy with apophyseal fusion bilaterally at 
C4 through C6, degenerative changes at C5-C6 and C6-C7 with 
decrease in vertebral body heights and osteophyte formation, 
and multiple regions of posterior disc bulges which effaced 
the dural sac with the most marked changes at C6-C7.

At the February 1993 VA examination, the veteran reported a 
history of cervical spine pain since his injury in military 
service in 1972 and having undergone surgery in 1987.  He 
complained of intermittent radiating pain traveling from his 
right shoulder down to the fingers of his right hand with 
numbness in the second and third fingers.  On examination, 
the veteran had a post-operative scar, asymptomatic muscle 
mass, radiating right upper extremity pain, no loss of muscle 
bulk or strength, point sensation intact from C2 to C8, and 
no increase in deep tendon reflexes, and non-Babinski 
reflexes.  The diagnosis was status post cervical spine 
injury with persistent neck, shoulder, and arm pain.

The more recent of the VA treatment records, dated from March 
1993 to December 1996, also show the veteran's complaints, 
diagnoses, and/or treatment for neck pain with radiation into 
his shoulders, arms, and/or hands.  Tellingly, these records 
consistently show muscle strength at 5/5, deep tendon 
reflexes at 2-plus, sensation intact, and little or no loss 
in motion in the neck.  See VA hospitalization treatment 
records dated in March 1993; VA medical center (VAMC) 
neurological examinations dated in November 1994, March 1995, 
April 1995, June 1995, September 1995, March 1996, and 
October 1996; and VA treatment records dated in March 1995, 
November 1995, February 1996, April 1996, May 1996, October 
1996, and December 1996.  

An exception to the foregoing is a June 1995 neurologic 
examination report in which it was noted that the veteran had 
near loss of biceps reflexes, mild sensory loss, and evidence 
of nerve root damage.  A March 1996 neurological examiner 
thereafter reported that the veteran's right hand was weak.  
It was also noted that the veteran had been provided a soft 
neck collar to help him out when his neck pain was most 
severe.  Additionally, an October 1996 treatment record shows 
that cervical spine range of motion was limited at 15 to 20 
degrees.  Additionally, a neurological examiner in October 
1996 reported that the veteran could not smile due to a nerve 
problem; however, neurologically the veteran was otherwise 
intact.  A March 1993 hospital entry form reported occasional 
muscle spasm.  An October 1996 neurological examiner also 
opined that the veteran had muscle spasm "maybe secondary to 
pain."  However, muscle spasms were not otherwise reported 
in the foregoing records.

In addition, treatment records show that the veteran's pain 
has been well controlled with medication (Motrin, Tylenol 
and/or Percocet), heat, and/or massage.  See VA 
hospitalization treatment record dated in March 1993 and VAMC 
neurological examinations dated in November 1994.  

The records also included March 1993 and September 1995 
neurological examinations at which the examiners opined that 
surgery was not recommended for the veteran's condition.  A 
March 1993 treatment record reflects that the veteran was not 
interested in a pain management program.  

In addition, a March 1993 CT revealed previously undiagnosed 
herniated nucleus pulposus - one at C3-C4 and one at C4-C5.  
The May 1995 CT reveals continued evidence of the veteran 
being status post resection of the lamina at C4 through C6, 
anterior wedging at C5 and C6, large anterior osteophytes at 
C7, mild narrowing of the spinal canal C6-C7 and C7-T1 that 
is likely congenital in nature, marked to severe 
spondylolysis involving the lower cervical spine, and central 
disc protrusions at the "C3-5 and C4-5 levels."  The June 
1995 electromyography (EMG) revealed only evidence of mild 
bilateral median and ulna neuropathy at the wrist versus 
polyneuropathy.  No evidence of radiculopathy could be found. 

At the November 1996 VA examination the veteran reported the 
history of his injury and treatment as outlined above (i.e., 
the veteran initially injured his neck in 1971 in Vietnam 
when he dove into a hole; he had surgery in 1987 (laminectomy 
of the C4-C5 and C5-6 levels at that time) which slightly 
improved some of the adverse symptoms, his adverse 
symptomatology had recurred; and he was offered surgery in 
1993 and again in the past year).  He complained of chronic 
neck "squeezing" and pain.  He also described focal pain in 
the neck with pain radiating down both arms, especially with 
any movement of his neck toward the right or the left arm.  
He also reported that he tended to have more pain radiating 
into the right arm region.  

On examination, there was a healed, but large, 7-cm scar 
posteriorly over the cervical spine.  There was some 
tenderness to palpation over some of the posterior cervical 
musculature.  The cervical spine flexion was considered 
"fairly normal" with some mild posterior cervical pulling.  
Additionally, extension was slightly limited at 30 degrees.  
Moreover, left lateral rotation was limited at 25 degrees at 
which point he developed some left cervical radicular 
symptoms, right lateral rotation was limited at 15 degrees at 
which point he developed some left cervical radicular 
symptoms, and lateral bending was bilaterally limited at 10 
degrees at which point he developed radicular symptoms.  
Strength of the various muscle groups of both upper 
extremities was intact when his neck was held straight in a 
neutral position.  Sensory function of the arms was intact.  
Biceps reflexes bilaterally were normal at 1-plus.  The 
examiner also reviewed the May 1995 CT.  The examiner opined 
that "[t]he overall impression is the patient clearly 
suffers from a significant cervical spondylosis and ongoing 
intermittent cervical radiculopathy symptoms."  

The veteran testified at an August 1997 personal hearing at 
the RO.  He complained of pain radiating down both arms and 
his back (right worse than left), muscle spasms, headaches 
primarily with activity, and limitation in cervical spine 
motion with pain.  He testified that his neck pain limited 
his sleep to approximately four hours a night.  He also 
testified that, while he used to swim and play basketball, he 
could no longer undertake these activities, at least in part, 
because of his neck pain.  He was unemployed and had been so 
since 1984.  He reported that he was found permanently 
disabled due to a number of physical problems, including his 
service-connected cervical spine disability, a herniated 
nucleus pulposus, as well as a knee and ankle problem.  It 
was reported that the veteran's Worker's Compensation award 
showed that his service-connected cervical spine disability 
was aggravated by his job.  The veteran also reported that he 
had previously undergone two cervical spine operations and 
that he would eventually have to undergo a third or else risk 
paralysis below the neck.  Lastly, he reported that he took 
Motrin to help relieve the pain and to help him sleep. 

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (1998).

When the record reflects that the veteran has multiple 
problems because of service-connected disability, evaluation 
of the "same disability" or the "same manifestation" under 
various diagnoses is to be avoided, but it is nevertheless 
possible for a veteran to have "separate and distinct 
manifestations" from the same injury, permitting separate 
disability ratings.  Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  The critical element is that none of the 
symptomatology for any of the conditions is duplicative or 
overlapping with the symptomatology of the other conditions.  
Id.

Additionally, the Board notes that the Court in Mittleider v. 
West, 11 Vet. App. 181,182 (1998) (per curiam), stated that 
"when it is not possible to separate the effects of the 
[service-connected condition and the non-service-connected 
condition], VA regulations at 38 C.F.R. § 3.102, which 
require that reasonable doubt on any issue be resolved in the 
appellant's favor, clearly dictate that such signs and 
symptoms be attributed to the service-connected condition.  
61 Fed. Reg. 52698 (Oct. 8, 1996)."  The Board also notes 
that the RO conceded in a July 1987 decision that the adverse 
symptomatology from a herniated nucleus pulposus in the area 
of the veteran's original cervical spine injury could not be 
disassociated from those adverse symptoms due to his service-
connected disability.  The Board will analyze the veteran's 
adverse cervical spine symptomatology accordingly.

The Board notes that, given the 50 percent disability rating 
currently assigned the veteran's service-connected cervical 
spine disorder, he will only be entitled to an increased 
rating under the pertinent Diagnostic Codes if he has a 
fracture with cord involvement requiring long leg braces or 
is bedridden (100 percent), or has a fracture of the vertebra 
without cord involvement but leading to abnormal mobility 
requiring a neck brace (60 percent) (Diagnostic Code 5285); 
complete ankylosis of the spine at a favorable angle 
(60 percent) (Diagnostic Code 5286); or problems compatible 
with intervertebral disc syndrome with pronounced symptoms 
(60 percent) (Diagnostic Code 5293) (60 percent).  38 C.F.R. 
§ 4.71 (1998).  (The criteria for rating ankylosis of the 
cervical spine at an unfavorable angle and limitation of 
motion of the cervical spine allow for a maximum rating of 40 
percent and 30 percent respectively.  Diagnostic Code 5287 
and Diagnostic Code 5290.  Therefore, increased ratings may 
not be assigned pursuant to the foregoing Diagnostic Codes.  
Moreover, it should be pointed out that each of the ways by 
which the cervical spine is ratable, other than those 
described in Diagnostic Code 5285, contemplates limitation of 
motion.  See VAOPGCPREC 36-97 (Dec. 12, 1997).  Therefore, 
contrary to the veteran's representative's argument at the 
August 1997 personal hearing, assigning separate ratings on 
the basis of both limitation of motion and other symptoms, 
such as those set forth in Diagnostic Code 5293, would be 
inappropriate.  Id; 38 C.F.R. § 4.14 (1998).)

The Board will first look at the appropriateness of rating 
the veteran's service-connected cervical spine disorder under 
Diagnostic Code 5285.  In this regard, the Board notes that 
the February 1984 VA x-ray of the cervical spine reveals 
evidence of the C5 and C6 vertebral bodies being abnormal in 
shape, consistent with a history of past trauma.  
Additionally, the May 1995 CT reveals anterior wedging at C5 
and C6 and large anterior osteophytes at C7.  However, the 
veteran's adverse symptomatology does not include problems to 
the extent contemplated by either a 60 percent or 100 percent 
rating under Diagnostic Code 5285.  Specifically, while VA 
treatment records show that the veteran was given a soft 
cervical collar to use when he had extreme neck pain, the 
record on appeal is devoid of medical evidence of the need 
for a neck brace.  Moreover, the record on appeal is 
similarly devoid of medical evidence showing cord involvement 
requiring long leg braces.  While a June 1995 VA treatment 
record shows evidence of nerve root damage, at all of the 
foregoing VA examinations and in all the VA treatment 
records, the veteran was able to move his neck.  This was so 
even though the most recent VA examination (October 1997) and 
VA treatment record (October 1996) showed reduced range of 
motion.  However, the fact that the veteran was capable of 
performing the movement is of key importance here.  
Consequently, an increased schedular rating is not warranted 
for the veteran's service-connected cervical spine disability 
under Diagnostic Code 5285.  (This finding does not impugn 
the 10 percent rating added to the veteran's rating on 
account of a demonstrable deformity, as will be explained 
below.  Diagnostic Code 5285.)

As for whether an increased rating may be assigned under 
Diagnostic Code 5293, the Board finds that the evidence does 
not disclose problems tantamount to pronounced intervertebral 
disc syndrome.  The veteran has complained of radiating pain.  
Moreover, two VA treatment records show back muscle spasm.  
Additionally, the motion of the veteran's cervical spine has 
been described as limited.  Nonetheless, the symptoms have 
not been persistent to the point that he only experiences 
little intermittent relief.  In fact, at the February 1993 VA 
examination the veteran conceded that he only had 
intermittent radiating pain.  Moreover, at the veteran's 
November 1996 VA examination, the examiner specifically 
opined that the veteran's cervical radiculopathy symptoms 
were "intermittent."  Additionally, the pain he 
experiences, especially with activity, has not been shown to 
be so disabling as to equate to pronounced symptoms with only 
little intermittent relief.  Therefore, even when considering 
functional limitations due to pain or other factors as 
identified in 38 C.F.R. §§ 4.40, 4.45 (1998), the Board does 
not find that the veteran's functional losses equate to the 
debility contemplated by the 60 percent rating for 
intervertebral disc syndrome.  VAOPGCPREC 36-97 (Dec. 12, 
1997); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board notes that the veteran's claims file does not 
contain a diagnosis of ankylosis of the cervical spine.  
(Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992).)  In the absence 
of ankylosis, the Board may not rate his service-connected 
cervical spine disorder as ankylosis under Diagnostic Code 
5286.  Johnston v. Brown, 10 Vet. App. 80 (1997).  
Consequently, an increased schedular rating is not warranted 
for the veteran's service-connected cervical spine disability 
under Diagnostic Code 5286.

Consequently, considering all potentially applicable rating 
criteria, the Board finds that an increased rating is not 
warranted.  In short, as the hearing officer pointed out in 
October 1997, no more than a 40 percent rating is warranted 
under limitation of motion or disc disease rating criteria, 
and an increase beyond a 10 percent rating is not warranted 
for C5 and C6 vertebral bodies being abnormal in shape.  
Diagnostic Code 5285.

In addition, the record on appeal shows that the veteran was 
service-connected for "residuals" of a compression fracture 
of the cervical spine, C6, with osteophyte formation C5-C6.  
Therefore, because one of the residuals was a post-operative 
scar, the Board will consider whether the veteran is entitled 
to a separate compensable rating for this scarring under 
either Diagnostic Code 7800, 7803, 7804, or 7805.  38 C.F.R. 
§ 4.118 (1998).  In this regard it should be noted that the 
August 1990 VA examiner reported an "ugly" scar.  However, 
the August 1990 examiner did not report any other adverse 
symptomatology.  Moreover, the November 1996 VA examiner 
reported the post-operative scar was well healed.  
Additionally, there is no evidence in the record that 
suggests that the scarring is symptomatic.  Therefore, a 
separate rating is not warranted under Diagnostic Code 7803, 
7804, or 7805.  As for whether the scarring of the neck is 
disfiguring to a degree that a separate compensable rating 
would be warranted, the Board notes that the scar is on the 
posterior area of the neck.  Consequently, while it is 
unsightly as noted in August 1990, the Board concludes that, 
given its location, it is not more than slightly disfiguring.  
Slight disfigurement on account of a scar on the neck does 
not warrant a compensable rating.  Diagnostic Code 7800.  

Given the analysis above, the Board finds that the 
preponderance of the evidence is against the claim for a 
rating greater than 50 percent (40 percent under Diagnostic 
Code 5293 with 10 percent added for demonstrable deformity).  
The Board has considered the doctrine of giving the benefit 
of the doubt to the veteran under 38 U.S.C.A. § 5107 and 38 
C.F.R. §§ 3.102, 4.3 (1998), but does not find the evidence 
of such approximate balance as to warrant its application.


ORDER

An increased schedular rating for service-connected residuals 
of a compression fracture of the cervical spine, C6, with 
osteophyte formation C5-C6 is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

